RESOLUCIÓN
Vista la Moción Solicitando Reinstalación al Ejercicio de la Abogacía presentada por Enrique J. Lago Giberga el 23 de marzo de 2000, a la luz del Informe del Procurador General de 30 de enero de 2001 y de los demás escritos some-tidos, se autoriza la reinstalación de Lago Giberga al ejer-cicio de la abogacía, efectivo al día de hoy.

Notifíquese por escrito y vía telefónica, y publíquese.

Lo acordó el Tribunal y certifica la Subsecretaria del Tribunal Supremo.
(Fdo.) Carmen E. Cruz Rivera

Subsecretaría del Tribunal Supremo